Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-16 have been submitted for examination
Claims 1 and 16 have been rejected
Claims 2-15 have been objected to
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhong et al. US publication no. 2006/0268635 (Hereinafter Dhong ).
2.	In regard to claim1 Dhong teaches:
A data transmission circuit, wherein the data transmission circuit comprises: 
a normal reading module, which is connected to a normal storage array, and is configured to read and output data from the normal storage array; 
(Figure 2, ref. (211) and section [0019] in Dhong)
a redundant reading module, which is connected to a redundant storage array, and is configured to read and output data from the redundant storage array; and 
(Figure 2, ref. (212) and section [0019] in Dhong)
an error detection operation module, which is connected to the normal reading module and the redundant reading module respectively, and is configured to synchronously receive the read data output from the normal reading module and the redundant reading module, and perform an error detection operation on the read data.
(Figure 2, ref. (242) & (1132) and section [0022] in Dhong)
3.		Claim 16 is rejected for the same reasons as per claim 1.
Allowable Subject Matter
4.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.		Claims 3-15 depend from claim 2 and would be allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112